The Court suggested, that, when the papers were handed to them, *202they were somewhat at a loss to conjecture upon what ground the Attorney-General meant to rest his demurrer. Upon looking into the proceedings of the justice, as shown on oyer, some inaccuracies were observable; but these were not mentioned in the argument, and, upon consideration, they seemed well enough.
* As to the ground taken by the Solicitor- General, it is . wholly untenable. We cannot say, from this record, that the justice had not authority by law to try the defendants, and, according to his discretion, upon the evidence, to acquit or convict them. The words relied on are generally used merely of course. Every battery, in strictness of speech, may be said to put the life of the sufferer in danger. But, in this case, there is an express averment, that the justice had jurisdiction of the matter; and this is not traversed. This must certainly be a sufficient answer to the argument from the language of the indictment.

Plea in bar good.